Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
 Claim 1 requires, among other things:  ”… receiving a request to convert a plurality of computers into virtual computers; generating a visual model for a proposed
virtualization of the plurality of computers; presenting a sequence of virtualization operations to achieve execution of the proposed virtualization; providing an editable adjustability to at least one of the visual model and the sequence of virtualization operations; and receiving user input based on the provided editable adjustability; and based on the user input, converting the plurality of computers into the virtual computers.”  The closest prior art includes Bowman (Patent No. 8,336,046) and Schran (patent application publication No. 2002/0138443) Maddocks (patent No. 7,367,017). Bowman teaches receiving a request to convert computer(s) to virtual computer(s) (e.g., see col. 7, lines 30-50; and col. 9, lines 38-67) and providing code and executing the code for controlling a virtual machine generator to generate the virtual machine(s) (e.g., see col. 5, lines 3-40). As to the visual interface with editable adjustability to a visual model Schran (patent application publication No. 2002/0138443) teaches an interactive user interface display where changes to parameter(s) of the model(s) can be adjusted for desired network performance level (e.g., see fig. 6) and Maddocks (patent No. 7,367,017) teaches graphical interface for analyzing and editing machine code (e.g., see fig. 2 and col. 3,,lines 33-67). However the Bowman and Schran and Maddock did not disclose  “..receiving a request to convert a plurality of computers into virtual computers; generating a visual model for a proposed virtualization of the plurality of computers; presenting a sequence of virtualization operations to achieve execution of the proposed virtualization; providing an editable adjustability to at least one of the visual model and the sequence of virtualization operations; and receiving user input based on the provided editable adjustability; and based on the user input, converting the plurality of computers into the virtual computers.”
The other independent claims recite similar limitations.
[Note the outstanding double patenting rejection is withdrawn because  the claims of patent 8,572,608 (parent to the instant application) do not include “… receiving a request to convert a plurality of computers into virtual computers; generating a visual model for a proposed virtualization of the plurality of computers; presenting a sequence of virtualization operations to achieve execution of the proposed virtualization… receiving user input based on the provided editable adjustability… based on the user input, converting the plurality of computers into the virtual computers.”].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC COLEMAN whose telephone number is (571)272-4163. The examiner can normally be reached M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 0-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC . COLEMAN
Primary Examiner
Art Unit 2183



/ERIC COLEMAN/Primary Examiner, Art Unit 2183